DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 1, 4, 6, 10, 14 and 16-19 are amended. Claims 2-3, 8-9 and 20 are cancelled. Claims 1, 4-7 and 10-19 are presented for examination. 
Response to Arguments
Applicant arguments filed on 2/22/2021 have been reviewed. 
REJECTION UNDER 35 U.S.C. § 102 (a)(1) A. Rejection of Independent Claims 1, 18, and 19
Applicant’s arguments are persuasive in light of amendments, hence the rejection under  35 U.S.C. 102(a)(1)  as being unpatentable over Kihara (US Pub: 20140204019) is withdrawn. However upon further consideration a new ground(s) of rejection been given over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 ) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 ) 

Regarding claim 1, Maisonnier   teaches an information processing device, comprising: circuitry configured to: determine speech of a specific user of a plurality of users based on an of the specific user toward the information processing device ( detect speech of the user in vicinity, Para 0066-0070) , wherein the speech indicates intention of the specific a user to interact with the information processing device ( event could be keyword or expression, Para 0071) specify the specific user from the plurality of users as a target user based on the determined speech ( Para 0029, 0060-0072) ;  determine a plurality of actions for the specific user; select an action of the plurality of actions for the specific user based on the speech of the specific user ( dialog with a specific user and/or conversation, Para  0066, 0071, ) ; and output the selected action ( output dialog, Fig 2 ) 

Maisonnier does not explicitly teaches determine a specific user based on approaching speech of the specific user towards the information processing device , and the approaching speed of the specific user is one of equal to or greater than a threshold value
determine a specific user based on approaching speech of the specific user towards the information processing device , and the approaching speed of the specific user is one of equal to or greater than a threshold value ( user interest based moving speed of the user, Para 0015, 0075-0087) 

 Maisonnier has a  base  concept of detecting speech and taking action based on the user who is in vicinity, Maisonnier differed the by the claimed invention to determine the specific user based on their approaching speed to the device, Ryu teaches the concept and it would have been obvious to include the concept of Ryu to the system of Maisonnier before effective filing date to determine the interest of the user in the context information ( Para 0034, 0116, Ryu) 

Regarding claim 4, Maisonnier modified by Ryu as above in claim 1, teaches wherein the circuitry is further configured to specify the target user based on a state of the specific user (vicinity, -- position of the user, Para 0075-0080) 

Regarding claim 5, Maisonnier modified by Ryu as above in claim 4, teaches wherein the circuitry is further configured to specify the target user based on a time duration associated with the state of the specific user ( time duration, Para 0081-0085, Ryu) 

Regarding claim 10, Maisonnier modified by Ryu as above in claim 1, teaches, wherein the action requests a response of the specific user (disambiguation question, Para 0029, Maisonnier) 

Regarding claim 11, Maisonnier as above in claim 1, teaches wherein the circuitry is further configured to select the action based on attribute information of the specific user (history and information of the user, Para 0013, 0022) 

Regarding claim 12, Maisonnier as above in claim 11,  wherein the attribute information includes at least one attribute associated with the specific user ( user history, Para 0013) , the circuitry is further configured to select the action based on a specific attribute of the at least one attribute associated with the specific user ( dialog based on specific user, Para 0066) , and a response of the specific user is not required based on the action ( may not have to disambiguate, Fig 2) 

Regarding claim 18, arguments analogous to claim 1, are applicable. In addition Maisonnier teaches a method ( method, abstract) 
Regarding claim 19, arguments analogous to claim 1, are applicable. In addition Maisonnier  teaches A non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations as described in claim 1 ( computer readable medium, Para 0085) 

Claims 6- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 )  and further in view of Mihara ( JP 2013149050) 

Regarding claim 6, Maisonnier modified by Ryu as above in claim 1, wherein the circuitry is further configured to classify, the plurality of users into a plurality of types based on a state of each user of the plurality of users, wherein the specific user is associated with a specific type of the plurality of types
However Mihara teaches classify, the plurality of users into a plurality of types based on a state of each user of the plurality of users ( spectator viewing the same content 2, Para 0037 0091), wherein the specific user is associated with a specific type of the plurality of types( specific person which is closest for e.g., Para 0091)

It would have been obvious having the teachings of Maisonnier and Ryu  to further include the concepts of Mihara before effective filing to find a specific user out of plural users based on the interest of the user ( Para 0014,  Mihara) 

Regarding claim 7, Mihara as above in claim 6, teaches wherein the circuitry is further configured to specify the target user based on a distance of the specific user that is a smallest distance from the information processing device among the plurality of users ( smallest distant Para 0092) 


Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 )  and further in view of Cho ( US Pub: 20100277579) 

Maisonnier as above in claim 1, teaches voice recognition ( Para 0051-0058)  does not explicitly teaches wherein the circuitry is further configured to start voice recognition based on the action
However Cho teaches wherein the circuitry is further configured to start voice recognition based on the action   ( if the user intents to speak activate the sound sensor, Para 0036, if the user is speaking start the voice recognition, Para 0031 0041, 0043)  
It would have been obvious having the teachings of Maisonnier and Ryu to further include the concepts of Cho before effective filing date to reduce processing since with above way the computer is start voice recognition based the desired user 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 )  and further in view of Mihara ( JP 2013149050) and further in view of Onifugi ( JP 2010204260) 
Regaring claim 14, Maisonnier modified by Ryu and Mihrara as above in claim 7, does not explicitly teaches  wherein the circuitry is further configured to select the action based on the distance of the specific user that is one of  equal to or less than a first distance, and the action requests a response of the specific user 
However Onofugi teaches wherein the circuitry is further configured to select the action based on the distance of the specific user that is one of  equal to or less than a first distance, and the action requests a response of the specific user ( request the response by displaying and guidance voice when the user is in predetermined distance , Para 0062-0064)
It would have been obvious having the teachings of Maisonnier and Ryu and Mihara to further include the concept of Onofugi before effective filing date to make the system more user friendly by engaging with an interested user 






Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier ( US Pub: 20170125008) and further in view of Ryu ( US Pub:  20100161409 )  and further in view of Mihara ( JP 2013149050) and further in view of Tamio ( A Composition Method of Situation Conformity Digital-signage Using Human Position and Movement)


Regarding claim 15, Maisonnier modified by Ryu  modified by Mihara as above in claim 7,  does not explicitly teaches wherein the circuitry is further configured to select the action based on the distance of the specific user that is larger than a first distance, and a response of the specific user is not required based on the action
However Tamio teaches select the action based on the distance of the specific user that is larger than a first distance, and a response of the specific user is not required based on the action( playing media based on distance, Under 5.7 Media player; 5.8 Timing of presentation of information)  
It would have been obvious having the teachings of Maisonnier and Ryu  and Mihara  to further include the concept of Tamio before effective filing date to take an appropriate action based on the interested user ( Page 11, Tamio) 

Regarding claim 16, Tamio as above in claim 15, teaches wherein the circuitry is further configured to control a projecting unit to display a message  as the action for the Page 7 of 13Application No. 16/073,939 Reply to Office Action of October 29, 2019 specific user based on the distance of the specific user that  is one of  less than or equal to a second distance, and the response of the specific user is not required based on the action (  call and attract an attention type information, Under 4.3 Matters to be realized) 

Regarding claim 17, Tamio as above in claim 16, teaches wherein the circuitry is further configured to output speech as action for a specific user  based on the distance of the specific user that is larger than the second distance and one of less than or equal to a third distanc( call by the vocal sound to attract the user, Under 4.3 Matters to be realized)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674